Citation Nr: 0524791	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  03-09 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to December 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that awarded service connection and a 10 
percent rating for PTSD, effective July 12, 2000.  The 
veteran disagreed with this initial evaluation.  In August 
2005, the veteran failed to appear for his scheduled hearing 
before the Board.  


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  Since July 12, 2000, the veteran's PTSD has been 
manifested by irritability, hypervigilance, grandiosity, and 
sleep disturbance, for which he has required no medication or 
therapeutic treatment.  His PTSD has caused occasional 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks.  Current medical findings do not 
indicate the presence of panic attacks or memory loss.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for PTSD 
have not been met since July 12, 2000.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as is practical, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2004).  Also, when making determinations as 
to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this case 
the veteran timely appealed the rating initially assigned for 
this disability on the original grant of service connection.  
The Board must therefore consider entitlement to "staged 
ratings" for different degrees of disability in the relevant 
time periods, that is, since the original grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  

Under the relevant rating criteria, a 10 percent disability 
rating is assigned for occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress; or symptoms controlled by continuous 
medication.  

30 percent disability rating is assigned for a mental 
disorder (including PTSD) when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2004).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The June 2001 VA examination and VA outpatient records from 
recent years show various PTSD symptoms, such as 
hypervigilance, flashbacks, and sleep disturbance.  
In June 2001, the VA examiner noted that the veteran had been 
awarded a Purple Heart and that he had been hospitalized 
multiple times in service for both physical injuries and 
psychiatric symptoms, including battle fatigue.  He was 
eventually discharged from the military due to 
psychoneurosis.  The examiner reported that the veteran was 
reluctant to accept the label of "PTSD," but that he did 
admit to experiencing symptoms consistent with PTSD, 
including intrusive thoughts, and "reliving" his combat 
experiences through frequent dreams and occasional 
flashbacks.  The veteran reported that he did not see himself 
as having faults or weaknesses, and stated that he did not 
want to pursue treatment because there was nothing about 
himself he wanted to change "except to pay less tax."  On 
examination, the veteran described a pattern of avoidance, 
including avoiding thoughts and conversations, and isolating 
himself on his 60-acre farm.  He similarly described feelings 
of detachment from others and presented with a restricted 
affect.  He reported significant symptoms of increased 
arousal, including longstanding insomnia.  He also reported 
having had severe problems with irritability and anger over 
the years, causing him significant social and occupational 
discord, but stated that he had no trouble in concentrating 
on things he needed to do.  He displayed significant 
hypervigilance, admitting that he kept a loaded gun by his 
bed.  His mental status examination revealed a full and 
appropriate affect.  He did not display psychomotor agitation 
or retardation, and his speech was bold and coherent.  His 
thought process was goal-directive with no flight of ideas or 
loosening of associations.  His thought content revealed no 
suicidal or homicidal ideations, nor psychotic symptoms, and 
he indicated he was able to take care of his activities of 
daily living adequately.  He reported no true panic attacks 
and his mood was not depressed.  Insight and judgment were 
fair.  The examiner concluded that the veteran did suffer 
from PTSD, and that it had affected the course of his life, 
including his decision not to seek employment after retiring 
from service.  The examiner opined that this was, in large 
part, due to his anger and irritability, which he stated are 
consistent with PTSD.

The June 2001 VA examination indicated that the veteran's GAF 
score was 65 at the time of examination.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

Under DSM-IV, a GAF score of 65 indicates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally indicates that the individual is functioning well 
and having some meaningful interpersonal relationships.  Here 
the veteran indicated that he has a close relationship with 
his younger brother, has several friends, and occasionally 
dates.  The veteran spends his time maintaining the seven 
buildings on his property.  A March 2003 VA outpatient 
treatment record notes that the veteran does not require 
treatment or medication and functions independently.  There 
is no indication that he has any occupational impairment.  
His symptoms thus fall clearly within the category of mild 
impairments.

With regard to the veteran's occupational status, the veteran 
reported that, by choice, he has not worked since he retired 
from the military in 1966.  He reported that he did not seek 
employment because he felt he could not adjust and conform to 
regimented schedules or take orders from employers, and that 
he could not get along with others.  He additionally reported 
that, after learning that he was not eligible for Social 
Security benefits, and foreseeing that he would need 
increased healthcare in the future, the veteran applied for 
service connection for PTSD.  In considering the VA 
examiner's opinion that the veteran's PTSD affected his 
decision to not seek employment following his retirement from 
service, the Board finds that this opinion is not probative, 
as the examiner did not evaluate the veteran at the time of 
making his decision not to seek employment.  This finding was 
based solely upon the veteran's own account of his history, 
nearly 30 years prior.  The Board notes that it is within the 
province of the Board to assess the weight and credibility to 
be attached to a medical opinion.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Swann v. Brown, 5 Vet. 
App. 229 (1993).  The Board finds that the veteran's 
voluntary choice to forego employment doe not serve to 
establish that PTSD renders him unable to be employed.

The veteran had a distinguished military career, and the 
Board appreciates that he does have some genuine psychiatric 
impairment related to his combat stressors.  Yet the Board 
cannot conclude based on the psychiatric symptomatology that 
his PTSD is productive of occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, but with otherwise satisfactory routine behavior, 
self-care, and normal conversation.  The veteran has not been 
shown to have such symptoms as circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
difficulty in understanding complex commands; impaired 
judgment; impaired abstract thinking; and difficulty in 
establishing and maintaining effective work and social 
relationships, which are indicative of such a rating.  No 
medical evidence, even the veteran's own statements regarding 
his condition, would support such a finding.  The medical 
evidence cited above only provides negative evidence against 
the claim for a rating higher than 10 percent.

As an initial rating case, consideration has been given to 
"staged ratings" (different percentage ratings for 
different periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, staged ratings are not indicated in the present 
case, as the Board finds the veteran's PTSD has continuously 
been 10 percent disabling since July 12, 2000, when service 
connection became effective.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

The Board has also considered whether VA has satisfied all 
duties to notify and assist the claimant.  38 U.S.C.A. 
§§ 5103 & 5107 (West 2002) and 38 C.F.R. § 3.159 (2004).  The 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decision was in August 2001.  
The notices to the appellant informed him of the bases for 
the relevant decisions, what types of evidence would be 
needed, and how the evidence would be secured.  The RO sent 
the appellant correspondence in May 2001, and May 2003; and a 
statement of the case in March 2003, which included the full 
text of 38 C.F.R. § 3.159.  There was no harm to the 
appellant, as VA made all efforts to notify and to assist him 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the more general notice of the need for any 
evidence in the appellant's possession.  Any defect with 
regard to the timing and content of the notices to the 
appellant was harmless because of the thorough and 
informative notices provided throughout the adjudication of 
the claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Thus, VA has satisfied its "duty to notify" the 
appellant.

In addition, VA has obtained all relevant evidence identified 
by the appellant and has provided him with a VA examination 
in conjunction with this claim.  See Wood, supra.  Thus, VA 
has complied with all duties to assist the appellant in 
securing relevant evidence.


ORDER

An increased rating for PTSD is denied.



	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


